PER CURIAM
Plaintiff appeals a judgment dismissing his petition for a writ of habeas corpus. We dismiss the appeal on the ground that it is moot.
In 1987, plaintiff was convicted of first-degree assault and sentenced as a dangerous offender to 30 years, with a minimum sentence of 15 years. On March 20, 1996, the Board of Parole and Post-Prison Supervision (Board) conducted a hearing to review plaintiffs status as a dangerous offender. After receiving psychological reports, the Board found that plaintiff continued to be a dangerous offender and declined to set a parole release date. Plaintiff initiated this action, challenging the validity of the March 1996 order declining to set a release date. The trial court dismissed the petition, and plaintiff appealed. Meanwhile, the Board conducted another hearing to review plaintiffs status as a dangerous offender. On March 17, 1998, the Board again concluded that plaintiff continues to be a dangerous offender and again declined to set a parole release date.
The state moves to dismiss the appeal on the ground that the March 1996 order that plaintiff challenges has been superseded by the March 17,1998, order. Thus, the state reasons, plaintiffs claims with respect to the March 1996 order have become moot. We agree. Jones v. Thompson, 156 Or App 226, 968 P2d 380 (1998).
Appeal dismissed.